EXHIBIT 10.2

 

November 21, 2016

 

To the Boards of Directors of ADDENTAX GROUP CORP., a Nevada Corporation

 

Re: Resignation from Officer and Director Positions

 

I, Otmane Tajmouati, hereby resign from the offices of President, Chief
Executive Officer, Chief Financial Officer, Chairman, Secretary, and Treasurer
effective today, November 21, 2016.

 

I also resign from the Board of Directors, but such resignation from the Board
is not effective until the Company’s Transfer Agent has confirmed that the
change in control and all associated share transfers are completed, and I shall
remain available to assist, and to provide any such documentation requested by
the Transfer Agent until that time.

 

I confirm that at the time of my resignation no disagreement exists between me
and ADDENTAX GROUP CORP.

 

Sincerely,

 

 

/s/ Otmane Tajmouati                               

Otmane Tajmouati